UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1359



MESFIN ENDALE,

                                             Petitioner - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION     SERVICE;
JOHN ASHCROFT, Attorney General,

                                            Respondents - Appellees.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-369-168)


Submitted:   October 31, 2002             Decided:   January 13, 2003


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mikre-Michael Ayele, Arlington, Virginia, for Petitioner. Robert
D. McCallum, Jr., Assistant Attorney General, Emily Anne Radford,
Assistant Director, James A. Hunolt, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mesfin Endale, a native and citizen of Ethiopia, seeks review

of the March 8, 2000, decision of the Board of Immigration Appeals

(Board) affirming the immigration judge’s denial of asylum and

withholding of deportation.   The Board also, by order of March 8,

2002, denied Endale’s timely motion to reconsider.        Endale’s

petition for review is untimely as to the March 8, 2000 order.   See

Stone v. INS, 514 U.S. 386, 405-06 (1995).

     Endale’s petition for review is timely as to the Board’s

denial of his motion for reconsideration.    We have reviewed the

record and the Board’s order and find that the Board did not abuse

its discretion, see 8 C.F.R. § 3.2(a) (2002), in concluding that,

based on changed conditions in Ethiopia, Endale did not have a

well-founded fear of persecution or entitlement to asylum based on

past persecution. See 8 C.F.R. § 208.13(b) (2002); Gonohasa v. INS,

181 F.3d 538, 541-42 (4th Cir. 1999).

     We deny as untimely the petition for review as to the Board’s

order of March 8, 2000.   We deny the petition for review of the

March 8, 2002, order upon finding that the Board did not abuse its

discretion in denying the motion for reconsideration.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED


                                 2